The application of the above-named defendant for a review of the sentence of 8 years suspended plus restitution of $3,200 imposed on November 27,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
This Division finds that the sentencing judge considered all the facts of the ease and was reasonable in his discretion.
We wish to thank Fred Van Valkenburg, Attorney from Missoula for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky